Citation Nr: 1137914	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  08-13 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cirrhosis of the liver and hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1968 to July 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The issue of entitlement to service connection for cirrhosis of the liver and hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed with PTSD related to in-service stressors consistent with the places, types, and circumstances of the Veteran's service in Viet Nam.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the issue decided here, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended as follows.  If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

The Veteran contends that he suffers from PTSD as a result of multiple military stressors from his service in Vietnam, including: digging dead bodies out of a blown-up bunker; engaging the enemy with an airstrike while patrolling the Demilitarized Zone (DMZ); witnessing his own men get killed as well as killing enemies himself while serving as a machine gunner; and being involved in multiple ambushes and firefights.

The Veteran's service treatment records reveal no complaints, diagnosis, or treatment of PTSD, and his psychiatric state was evaluated as normal at his July 1972 service separation examination.  His DD Form 214 does not show that he was awarded any medals indicative of combat; however, it does reflect that his primary specialty in the Marine Corps was serving as a machine gunner.

The Veteran underwent a VA mental health assessment in August 2007 following a positive PTSD screen three days prior.  On that occasion, he described his military stressors.  He also reported his current symptoms, including anxiety, anger, and dreams about the war.  The examining VA psychiatrist diagnosed the Veteran with anxiety disorder not otherwise specified, with a note to rule out PTSD.  The examiner referred the Veteran to psychology service for a second opinion, noting that the Veteran gave some symptoms but that such were not clear cut to make a diagnosis of PTSD.

The Veteran underwent another VA mental health assessment in October 2007.  On that occasion, he again described his military stressors.  The examining VA psychologist noted that the impact of the Veteran's traumatic stressors had resulted in several posttraumatic symptoms, many of which had been present since the events.  The Veteran's current symptoms were reported to include distressing recollections and dreams, anxiety and nervousness, flashbacks, emotional and physiological reactivity in response to stressor reminders, avoidance of stressor reminders, increased startle response, emotional distancing and numbing, irritability, decreased interested in activities he once enjoyed, significant sleep disturbances, and guilt.  The examining VA psychologist diagnosed the Veteran with PTSD.

VA treatment records dating from August 2007 through March 2008 document the Veteran's treatment for PTSD with individual psychotherapy appointments.

The Veteran's claimed stressors are related to his fear of hostile military or terrorist activity.  In October 2007, a VA psychologist confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to those claimed stressors.  As the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service in Vietnam as a machine gunner, his lay testimony is sufficient to establish the occurrence of those stressors, according to the amended provisions of 38 C.F.R. § 3.304(f).

The evidence of record establishes that the Veteran has been diagnosed with PTSD related to in-service stressors consistent with the places, types, and circumstances of that Veteran's service in Viet Nam and service connection is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran contends that he has cirrhosis of the liver and hepatitis C as a result of receiving air gun injections in service.  In his May 2008 substantive appeal, he also alleged that these conditions were the result of handling fluids or blood as well as the multiple injections.

Service treatment records reflect that the Veteran received numerous immunizations in service, though no method of delivery was specified.  Private treatment records reflect that he was diagnosed with hepatitis C as early as September 1999.  The Veteran underwent a liver transplant at a private hospital in January 2007 and was treated for complications thereafter.

At an August 2007 VA mental health assessment, it was noted that the Veteran has been receiving disability from the Social Security Administration (SSA) for his liver transplant since January 2007.  However, an application for SSA benefits, a decision awarding such benefits, and any underlying records upon which such a decision is based are not contained in the claims file.  As these records may be relevant to the current appeal, a request should be made to the SSA for all records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran should also be scheduled for a VA examination with medical opinion as to whether it is at least as likely as not that the currently diagnosed hepatitis C is related to his active military service, taking into account his contention that he received air gun injections in service.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and request copies of all records pertinent to the Veteran, including the decision awarding him Social Security disability benefits as well as the medical records relied upon concerning that decision.  If provided by disc, then print out the records and associate the copies with the claims file.  Any negative search result should be noted in the record and communicated to the Veteran.

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must opine as to whether it is at least as likely as not that the Veteran's currently diagnosed hepatitis C is related to his active military service, taking into account his contention that he received air gun injections in service.  All risk factors must be identified and discussed with specificity.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


